DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (Pub. No. US 2016/0315561 A1; hereafter Shin).
Regarding claim 1, Shin discloses an antenna system, comprising: a phonon generation source (see Shin paragraph [0123] “the triboelectric generator manufactured by using the substrate having flexibility and stretchability may effectively generate electric energy due to external environment factors such as wind, sound.” Whatever the sound source can be construed as the phonon generator.); a first non-conductive antenna element (see Shin Fig. 8, item 231, and paragraph [0009] “The two-dimensional material may include… hexagonal-boron 1); and a second non-conductive antenna element (see Shin Fig. 8, item 232, and paragraph [0104] “the second energy generation layer 232 may include PDMS, PI, Teflon, urethane, or nylon”), wherein the phonon generation source is configured to propagate phonons into the first and second non-conductive antenna elements to cause momentary contact between the first and second non-conductive antenna elements to generate or receive electrodynamic waves (see Shin Figs. 2A-2E which show the triboelectric generation of transitory static charges which would generate electrodynamic waves identically to those discussed in the instant application.).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Wen et al. (U.S. Patent No. 6,645,144 B1) discloses an acoustic source which produces phonons to two different materials to generate an electrical signal.
Prior art Richardson (U.S. Patent No. 7,568,630 B2) discloses and RFID system wherein two materials, one non-conductive material and another which may “contain particles of a variety of different materials conductive and non-conductive materials of differing particle size” (see Richardson col. 2, ll. 8-10) use the triboelectric effect to generate an RF signal.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        9/10/2021


    
        
            
        
            
        
            
    

    
        1 As evidenced, for example, by Xue, Yafang et al. “Excellent electrical conductivity of the exfoliated and fluorinated hexagonal boron nitride nanosheets.” Nanoscale research letters vol. 8,1 49. 24 Jan. 2013, doi:10.1186/1556-276X-8-49. Abstract: “The insulator characteristic of hexagonal boron nitride limits its applications in microelectronics.”